Citation Nr: 1746447	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for left hip degenerative joint disease.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2008 to January 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for degenerative joint disease of the left hip, and assigned a 10 percent initial evaluation, effective January 30, 2009.  Entitlement to a TDIU was denied in an April 2013 rating decision by the Jackson, Mississippi RO.  

These matters were remanded by the Board in December 2015.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A copy of the December 8, 2015 remand issued to the Veteran was returned to VA as undeliverable.  A February 2016 VA Medical Center record of the Veteran's address indicated that the Veteran resided at an address different from the address to which the December 2015 remand was sent.  In spite of having notice of this new address, VA continued to send correspondence to the old address, and this correspondence continued to be returned as undeliverable.  The Veteran did not appear at the VA examination that was scheduled per the remand instructions.  Although the specific means of contacting the Veteran to notify him of the scheduled examination are not of record, it is at least as likely as not that the Veteran was contacted at the old address, and thus was not actually informed of the scheduled examination.  Additionally, the January 2016 letter requesting that the Veteran identify private treatment providers was sent to the old address.  As the Veteran was not contacted in compliance with the December 2015 remand instructions, in spite of an updated address being of record, there has not been substantial compliance with these instructions, and additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The claims folder should also be updated to include VA treatment records compiled since January 20, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Memphis VA Medical Center (VAMC) and all associated outpatient clinics, including the Tupelo VA Clinic, dated from January 20, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Veteran at the updated address of record, as contained in the February 2016 record from the Memphis VAMC, and request that the Veteran identify and provide authorization to request any records of treatment of his left hip disability by a private (non-VA) medical facility.  After obtaining the necessary authorization, request the private treatment records.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B).

3.  Schedule the Veteran for a VA examination to determine the nature and severity of the service-connected left hip degenerative joint disease.  Contact the Veteran and advise him of this examination using the updated contact information contained in the February 2016 Memphis VAMC record, which is associated with the claims file in the Veterans Benefits Management System (VBMS).  The examiner should review the claims file and ensure that all necessary tests are conducted.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination report should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  The report should also include range of motion testing for the right hip, if undamaged, for comparison purposes.  If the examiner finds that any testing is not medically necessary or is not feasible, he or she must state this finding in the examination report, with an explanation of why it is not necessary or feasible.

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the left hip is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on repeated use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner is also requested to document any reported education and work experience and describe the functional impairment caused solely by the Veteran's left hip disability, including his ability perform physical and sedentary work.

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

